ICJ_174_ICAOCouncil-IASTA_BHR-EGY-ARE_QAT_2019-03-27_ORD_01_NA_00_FR.txt.           COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


  APPEL CONCERNANT LA COMPÉTENCE
         DU CONSEIL DE L’OACI
  EN VERTU DE L’ARTICLE II, SECTION 2,
DE L’ACCORD DE 1944 RELATIF AU TRANSIT
DES SERVICES AÉRIENS INTERNATIONAUX
              (BAHREÏN, ÉGYPTE
       ET ÉMIRATS ARABES UNIS c. QATAR)


         ORDONNANCE DU 27 MARS 2019




                 2019
          INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


APPEAL RELATING TO THE JURISDICTION
        OF THE ICAO COUNCIL
     UNDER ARTICLE II, SECTION 2,
     OF THE 1944 INTERNATIONAL
  AIR SERVICES TRANSIT AGREEMENT
               (BAHRAIN, EGYPT
      AND UNITED ARAB EMIRATES v. QATAR)


            ORDER OF 27 MARCH 2019

                            Mode oﬃciel de citation :
  Appel concernant la compétence du Conseil de l’OACI en vertu de l’article II,
section 2, de l’accord de 1944 relatif au transit des services aériens internationaux
                (Bahreïn, Egypte et Emirats arabes unis c. Qatar),
            ordonnance du 27 mars 2019, C.I.J. Recueil 2019, p. 348




                                 Oﬃcial citation :
   Appeal relating to the Jurisdiction of the ICAO Council under Article II,
     Section 2, of the 1944 International Air Services Transit Agreement
           (Bahrain, Egypt and United Arab Emirates v. Qatar),
            Order of 27 March 2019, I.C.J. Reports 2019, p. 348




                                                  No de vente:
ISSN 0074-4441
ISBN 978-92-1-157368-8
                                                  Sales number    1166

                                 27 MARS 2019

                                ORDONNANCE




  APPEL CONCERNANT LA COMPÉTENCE
         DU CONSEIL DE L’OACI
  EN VERTU DE L’ARTICLE II, SECTION 2,
DE L’ACCORD DE 1944 RELATIF AU TRANSIT
DES SERVICES AÉRIENS INTERNATIONAUX
          (BAHREÏN, ÉGYPTE
   ET ÉMIRATS ARABES UNIS c. QATAR)




APPEAL RELATING TO THE JURISDICTION
        OF THE ICAO COUNCIL
     UNDER ARTICLE II, SECTION 2,
     OF THE 1944 INTERNATIONAL
  AIR SERVICES TRANSIT AGREEMENT
          (BAHRAIN, EGYPT
 AND UNITED ARAB EMIRATES v. QATAR)




                                27 MARCH 2019

                                      ORDER

               348




                              COUR INTERNATIONALE DE JUSTICE
                                              ANNÉE 2019
   2019
 27 mars                                      27 mars 2019
Rôle général
  no 174
                 APPEL CONCERNANT LA COMPÉTENCE
                        DU CONSEIL DE L’OACI
                 EN VERTU DE L’ARTICLE II, SECTION 2,
               DE L’ACCORD DE 1944 RELATIF AU TRANSIT
               DES SERVICES AÉRIENS INTERNATIONAUX
                                     (BAHREÏN, ÉGYPTE
                              ET ÉMIRATS ARABES UNIS c. QATAR)




                                            ORDONNANCE


               Présents : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
                          Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                          M. Gaja, Mme Sebutinde, MM. Bhandari, Crawford,
                          Gevorgian, Salam, Iwasawa, juges ; M. Fomété, greffier
                          adjoint.


                   La Cour internationale de Justice,
                  Ainsi composée,
                  Après délibéré en chambre du conseil,
                  Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
               graphe 2, 48 et 49 de son Règlement,
                  Vu la requête déposée au Greﬀe de la Cour le 4 juillet 2018 par le
               Royaume de Bahreïn, la République arabe d’Egypte et les Emirats
               arabes unis (ci-après dénommés collectivement les « demandeurs »)
               tendant à faire appel de la décision rendue le 29 juin 2018 par le
               Conseil de l’Organisation de l’aviation civile internationale dans une
               instance introduite le 30 octobre 2017 contre ces Etats par l’Etat du Qatar
               (ci-après le « Qatar » ou le « défendeur ») en vertu de l’article II,

               4

349             conseil de l’oaci (ordonnance 27 III 19)

section 2, de l’accord de 1944 relatif au transit des services aériens inter-
nationaux,
   Vu l’ordonnance en date du 25 juillet 2018, par laquelle le président de
la Cour a ﬁxé respectivement au 27 décembre 2018 et au 27 mai 2019 les
dates d’expiration des délais pour le dépôt d’un mémoire par les deman-
deurs et d’un contre-mémoire par le défendeur,
   Vu le mémoire déposé par les demandeurs le 27 décembre 2018 et le
contre-mémoire déposé par le défendeur le 25 février 2019 ;

   Considérant que le président de la Cour a tenu une réunion avec les
agents des Parties le 15 mars 2019 aﬁn de se renseigner sur leurs vues
concernant certaines questions de procédure ; que, en préalable à cette
réunion, dans une lettre datée du 11 mars 2019, les demandeurs avaient
prié la Cour d’autoriser ou de prescrire un second tour de pièces écrites
au vu de « la nature, [de] la complexité et [de] l’importance des questions
juridiques et factuelles à examiner en l’espèce » ; et que, dans une lettre
datée du 12 mars 2019, l’agent du défendeur avait fait savoir que le Qatar
présenterait ses vues concernant les questions de procédure lors de la
réunion à venir ;
   Considérant que, lors de ladite réunion, les demandeurs ont réitéré leur
point de vue selon lequel un second tour de pièces écrites se justiﬁait par
les circonstances de l’aﬀaire ; qu’ils ont notamment indiqué que, dans son
contre-mémoire, le défendeur avait introduit un nombre considérable de
nouveaux éléments factuels soulevant plusieurs questions relatives à la
preuve, ainsi que de nouveaux arguments juridiques auxquels, pour garan-
tir une procédure régulière, les demandeurs devraient se voir accorder la
possibilité de répondre par écrit ; et que, s’agissant de la question du délai,
ils ont demandé au moins quatre mois pour préparer leur réplique ;
   Considérant que, lors de la même réunion, le défendeur a fait savoir
qu’un second tour n’était selon lui pas nécessaire ; qu’il a considéré que la
portée de l’aﬀaire était limitée par sa nature même, à savoir l’appel d’une
décision du Conseil de l’Organisation de l’aviation civile internationale ;
qu’il a soutenu que la Cour disposait déjà de suﬃsamment d’informations
sur les questions factuelles et juridiques soulevées en l’aﬀaire ; et qu’il a
indiqué que, si la Cour décidait de prescrire un second tour de pièces
écrites, les demandeurs et le défendeur devraient chacun se voir accorder
un délai d’un mois pour la préparation d’une réplique et d’une duplique,
respectivement ;
   Compte tenu des vues des Parties,
   Prescrit le dépôt d’une réplique par le Royaume de Bahreïn, la Répu-
blique arabe d’Egypte et les Emirats arabes unis, et d’une duplique par
l’Etat du Qatar ;
  Fixe comme suit les dates d’expiration des délais pour le dépôt de ces
pièces de la procédure écrite :

5

350             conseil de l’oaci (ordonnance 27 III 19)

  Pour la réplique du Royaume de Bahreïn, de la République arabe
d’Egypte et des Emirats arabes unis, le 27 mai 2019 ;
  Pour la duplique de l’Etat du Qatar, le 29 juillet 2019 ;
    Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-sept mars deux mille dix-neuf, en cinq exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement aux Gouvernements du Royaume de
Bahreïn, de la République arabe d’Egypte et des Emirats arabes unis, et
au Gouvernement de l’Etat du Qatar.


                                                     Le président,
                                        (Signé) Abdulqawi Ahmed Yusuf.
                                                   Le greﬃer adjoint,
                                           (Signé) Jean-Pelé Fomété.




6

